Citation Nr: 0016044	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-01 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellant's discharge is a bar 
for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

This matter arises from a January 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

A January 1985 Administrative Decision by the RO determined 
that the appellant's period of active military service from 
April 8, 1980 to April 8, 1983 was under conditions other 
than dishonorable, and that the appellant's period of active 
military service from April 9, 1983 to April 6, 1984 was 
dishonorable service because of willful misconduct.  However, 
as the record does not show that the issue of the appellant's 
insanity was considered, the Board will treat the issue of 
whether there exists a bar to VA benefits based on the period 
of service from April 9, 1983 to April 6, 1984 on a de novo 
basis.


FINDINGS OF FACT

1.  After April 1983, the veteran exhibited (due to mental 
disability) a more or less prolonged deviation from his 
normal method of behavior.

2.  The veteran was suffering from an active psychosis during 
the time of the misconduct starting in December 1983.


CONCLUSION OF LAW

The veteran's discharge from service does not preclude 
entitlement to VA benefits for the period from April 9, 1983 
to April 6, 1984.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. 
§§  312 (d)(4), 3.354 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the appellant served on active 
military duty from April 1980 to April 1984 and received an 
under other than honorable conditions discharge.  A January 
1985 Administrative Decision by the RO determined that the 
appellant's period of active military service from April 8, 
1980 to April 8, 1983 was under conditions other than 
dishonorable, and that the appellant's period of active 
military service from April 9, 1983 to April 6, 1984 was 
dishonorable service because of willful misconduct.  The 
appellant's personnel records reflect that on April 6, 1984, 
he was discharged from active duty service under the 
provisions of Chapter 14, AR 635-200, for the reason of 
Conviction by Civil Authorities.

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  VA statute and 
regulations direct that certain offenses act as a bar to 
entitlement to veterans benefits.  38 U.S.C.A. § 5303 (West 
1991);  38 C.F.R. § 3.12 (1999).  However, the bar does not 
apply if the person was insane, as defined by 38 C.F.R. § 
3.354, at the time of committing the offense(s) causing such 
discharge or release.  VA regulations provide a definition 
for "insanity" in 38 C.F.R. § 3.354, and that definition is 
specifically made applicable to determinations pursuant to 38 
U.S.C.A. § 5303.  The Board observes that the General Counsel 
of the VA has issued a precedent opinion which addressed the 
question of what will satisfy the definition of "insanity" in 
38 C.F.R. § 3.354.  See VAOPGCPREC 20-97 (May 22, 1997).  The 
VA, including the Board, is bound by this interpretation.  38 
U.S.C.A. § 7104(c) (West 1991).

Additional regulations applicable to the veteran's case 
appear in 38 C.F.R. § 3.12 (1999).  The RO's administrative 
decision held that the veteran committed not a minor offense 
and therefore his discharge was for willful and persistent 
misconduct under section 312 (d)(4).  The Board will not 
dwell on the subject other than to say it disagrees that the 
veteran's level of conduct, however unfortunate and wrong it 
was, should be characterized as willful and persistent 
misconduct.  

The veteran's service medical and personnel records indicate 
that his period of service from April 1980 to April 1983 
contained no references to either psychiatric or disciplinary 
problems.  In fact, the record shows that the veteran was 
able to attain the rank of sergeant (pay grade of E-5) prior 
to his period of service from April 1983.  The veteran's 
enlisted evaluation report covering the time period of 
January 1983 to March 1983 reflects that he had completed 
PNCOC and was "presently doing an outstanding job" in 
BNCOC.  The enlisted evaluation report indicates that both 
the rater (platoon sergeant) and the indorser (platoon 
leader) recommended that the veteran attend drill sergeant 
school.  The Board observes that the enlisted evaluation 
report was signed by the rater and the indorser on April 27, 
1983.

The records reflect that the veteran's initial problems 
occurred during the period from December 1983 to January 
1984.  Records indicate that the veteran was sentenced in 
February 1984 to 6 months unsupervised probation for the use 
of stolen credit cards by civilian authorities in Kansas.  
The nature of the offense, such as when specifically the 
criminal activity took place, is unclear from the record.  To 
what extent he actually used the credit card or cards is 
unknown from the record.  It is not established, at least 
from the record, that his offense constituted a felony or 
that he plead guilty to a felony offense.  Further, although 
there are references to the veteran's going AWOL on two 
separate occasions, it does not appear that the veteran 
received any punishment (including non-judicial punishment) 
for the AWOL offenses.  One thing is certain:  His absence 
without leave was for much less than 180 days.  The Board 
notes that later in 1984 the veteran had become involved in 
additional conduct in violation of the law, but it was 
readily apparent during this time that he was significantly 
affected by his psychiatric disease.  

Service medical records reflect that the veteran was 
hospitalized for a week of treatment in November 1983 and was 
diagnosed with a bipolar disorder with depression.  Post-
service private medical records dated in May 1984 indicate 
that the veteran was diagnosed with atypical psychosis, and 
VA records dated in June 1984 indicate that the veteran was 
suffering from what were described as psychotic symptoms; the 
diagnosis was major affective disorder (mania).

The Board again points out that due to the unclear record, 
the Board is unable to determine that the actions during the 
veteran's military service constituted a course of persistent 
and willful misconduct (as found in the April 1985 
administrative decision), or that the civil conviction 
involving the credit card or cards constituted a felony or an 
act of moral turpitude.  It is not even known for a certain 
that he actually used the credit card or cards.  However, in 
any event, the Board concludes that the evidence is 
persuasive that the veteran was insane (as defined in 38 
C.F.R. § 3.354(a) and VAOPGCPREC 20-97) during service and at 
the time he committed the reported acts of misconduct.  In 
this regard, both military and private medical records appear 
to indicate that the veteran was suffering from a psychosis 
during the time he first ran afoul of the law and the 
reported act or acts of misconduct.  Even more favorable to 
the veteran's case, the undisputed record is that the 
veteran's behavior prior to the April 1983 time period was 
exemplary.  In fact, in April 1983 the veteran's supervisors 
had recommended that he attend drill sergeant school.  The 
veteran had attained the rank of sergeant prior to this 
reenlistment in March 1983.  It is clear that the veteran's 
behavior after April 1983 was not indicative of his service 
prior to that time period.  In other words, the Board finds 
that during the time period after April 1983, the veteran 
exhibited, due to disease, a more or less prolonged deviation 
from his normal method of behavior as defined in 38 C.F.R. 
§ 3.354 and VAOPGCPREC 20-97.  

Accordingly, the Board finds that the veteran was insane, as 
defined in 38 C.F.R. § 3.354(a) during service and at the 
time (i.e., after April 9, 1983) he committed the reported  
misconduct.  Accordingly, it cannot be held that the 
character of his discharge is a bar to VA benefits for the 
period from April 9, 1983 to April 6, 1984.


ORDER

The character of the veteran's service from April 9, 1983 to 
April 6, 1984 is not a bar to VA benefits.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 


